DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-123 are currently pending.
	Claims 2-10, 13, 16, 21, 23-24, 30, and 36-123 are withdrawn.
	Claims 1, 11-12, 14-15, 17-20, 22, 25-29, and 31-35 are under examination herein.
	Claims 1, 11-12, 14-15, 17-20, 22, 25-29, and 31-35 are rejected.

Priority
The instant Application claims the benefit of domestic priority to US provisional
application 62/293,136, filed February 9, 2016. Priority is acknowledged.
Applicant's claim for the benefit of a prior-filed application, PCT/US17/17230, filed February 9, 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Accordingly, each of claims 1, 11-12, 14-15, 17-20, 22, 25-29, and 31-35 are afforded the effective filing date of the claimed invention of February 9, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) filed on August 3, 2018 and February 27, 2019 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. Signed copies of the IDS documents are included with this Office Action. It is noted that several of the references were missing indication of page numbers. The Examiner has annotated those references herein. Please ensure that all reference information is included on any future IDS submissions.

Drawings
The Drawings submitted August 3, 2018, are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 301 in Fig. 3; and 401 in Fig. 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to for the following informalities.
A. Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: A system for identifying somatic mutations and germline variants.
B. Hyperlinks
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. A non-limiting example includes paragraph [0043]. Applicant will note that this is exemplary and other instances may exist. It is requested that all instances be corrected.
C. Trade names
The use of the terms HeliScope™, NetBSD®, Apple®, Mac OS X Server®, and others listed in paragraph 103 as examples, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, ™ , or ® following the terms. Applicant is requested to review the Specification and Drawings for all instances.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 
Appropriate correction is required.

Claim Objections
Claims 11, 12, and 20 are objected to because of the following informalities:  
Claim 11 recites “the scoring the putative variant”, which is a grammatical error. The claim should be amended to recite “the scoring of the putative variant” or “wherein  scoring the putative variant” 
Claim 12 recites “the identifying and scoring the putative variants”, which is a grammatical error. The claim should be amended to recite “the identifying and the scoring of the putative variants” or “wherein  identifying and scoring the putative variant comprises…”
Claim 20 recites “the error rate is provided in quality validation for a base call”. As this is the first recitation of quality validation, the term should be proceeded by an article. It is a quality validation for a base call”. 
Appropriate correction is required.
	
Claim Interpretation
A. Claim Terminology
In claim 1 and any claims dependent therefrom, under the broadest reasonable interpretation (BRI), the recited “wherein the sequence reads are generated by a high-throughput sequencing instrument” is interpreted as a product-by-process element, i.e. the recited “sequence reads” is limited according to any structure clearly required by the recited product-by-process limitation of having been “generated by a high-throughput sequencing instrument”. The recited process or sub-process of “high-throughput sequencing” is not itself instantly claimed and is limited only to the extent that the structure of the “sequence reads” is clearly required as limited by “high-throughput sequencing” having been performed. Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential). 
In claim 11, under the BRI, the recited “sets of good calls and bad calls” reads on any type of calls. A non-limiting example is provided in the instant application at [0031]. 
In claim 12, under the BRI, the recited “making an inference at a chromosomal locus” reads on any conclusion reached on the basis of evidence and reasoning at any chromosomal locus or position in the genome. Non-limiting examples are provided in the instant application at [0052-0060].
claim 22, under the BRI, the recited “process model of cancer clonal evolution” reads on any model of any process concerning cancer evolution. Non-limiting examples are provided in the instant application at [0056 and 0083-0085].
In claim 29, under the BRI, the recited “cancer containing sample comprises one or more cancerous tissues” reads on any sample containing at least one type of cancer.

B. 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

(a) 	“a memory module configured to execute” in claim 1, wherein the module is a generic computing system (i.e., non-specialized function) and is limited to any computer (see the Specification at least at [0031-0032] and [00102]); and
(b) 	“a module configured to annotate” in claim 35, wherein the module is not a generic computing system (i.e., specialized function) (see the Specification at least at [0063]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
(a) 	“a data receiving module configured to receive” in claim 1; 
(b) 	“a sequence alignment module configured to align” in claim 1; and
(c) 	“a genomic analysis module configured to identify… and score” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
A. 	35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the recited "module configured to annotate", the algorithm or steps/procedure for performing the computer function is not explained in sufficient detail as the specification simply restates the function recited in the claim [0063]. The written description fails to disclose the corresponding structure, material or acts for performing the claimed function and to link the claimed material, structure or acts to any function.  As also indicated with respect to indefiniteness below, the claims are not supported by adequate written description showing that Applicant was in possession of the requisite algorithms to perform the stated functions.  As such, the claims also fail to meet the Written Description requirements.  
B. 	35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 11-12, 14-15, 17-20, 22, 25-29 and 31-35 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “(i) identify a putative variant by analyzing jointly and simultaneously the predicted genomic sequences”. First, how the phases “jointly” and “simultaneously” limit the claim in different ways is unclear. For examination purposes, the Second, what is being analyzed simultaneously is unclear. Under the BRI, the phrase “jointly and simultaneously” can be interpreted as either all of the predicted genomic sequences are analyzed at once in order to identify a putative variant or the steps of (i) identifying and (ii) scoring occur simultaneously. Clarification via claim amendment is requested.
Claim 11 recites the limitation “sets of good calls and bad calls”. It is unclear as to the metes and bounds of the terms “good calls” and “bad calls”. A review of the specification provides examples of “good calls”, e.g. “true positives” [0031], and “bad calls”, e.g. “false positives” [0031], but fails to provide any limiting definition that would clarify the scope of the claim. Clarification is requested via amendment. Applicant is reminded that during examination, claims must be given their broadest reasonable interpretation and that it is improper to import narrowing limitations found in the specification to the claims. See MPEP 2111.01.
Claim 17 recites the limitation “making an inference is based on a prior probability of finding germline and somatic variants”. First, there is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of germline and somatic variants. It is unclear whether the recitation of these phrases in claim 17 is intended to have antecedent basis with the recitations “a somatic mutation” and “a germline variant” in claim 1, or if the recitations in claim 17 are new limitations. Clarification is requested via claim amendment. Second, the limitation of a prior probability is indefinite because it is not clear as to what the “prior” refers in the claim.  It is unclear whether “prior” is intended to refer back to claim 1 and “the probability of being a somatic mutation or a germline variant” as determined therein or whether there is some other “prior” that is intended. As such, the claims are indefinite. Clarification is requested via claim amendment.  

Claims 25 and 26 recite the limitations “the making an inference is based on prior knowledge of…”. The limitation of prior knowledge is indefinite because it is not clear who knows the claimed information or when the claimed information must be known. As such, the metes and bounds of this claim are indefinite. Clarification is requested via claim amendment.  
Claim 27 recites the limitation “a sample containing a cancer” and claims 28 and 29 recites the limitation “the cancer containing sample”. There is insufficient antecedent basis for these limitations in the claims for the following reasons. First, it is not clear whether the recitation of a sample containing a cancer is intended to be a new recitation, or if the sample of claim 27 refers to the one or more samples recited in claim 1. Second, there is insufficient antecedent basis for the limitation the cancer containing sample of claim 28 as there is no previous recitation of the limitation. Third, it is unclear if the limitation of claim 27 is meant to provide antecedent basis to the limitations of claims 28 and 29. If the limitation of claim 27 is meant to provide antecedent basis to the limitations of claims 28 and 29 and is unrelated to the limitation of claim 1, it is recommended to amend claim 27 to recite “a cancer containing sample”. If all of the limitations are meant to be related, it is recommended to amend claim 27 to recite “wherein the making an inference is based on a percentage of cancer cells in the one or more samples, wherein the sample is a cancer containing sample”.
Claim 28 recites the limitation “the cancer containing sample comprises one or more DNA molecules causing the cancer”. It is unclear how a DNA molecule can cause cancer as claimed. DNA molecules encoding certain genetic variants are known to be associated with cancer, but a DNA molecule as claimed does not cause cancer. Clarification is requested via claim amendment. 
Claim 35 limitation “a module configured to annotate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure (i.e., the computer and the algorithm) described in the specification does not perform the entire function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 35 is rejected on the basis that it contains an improper Markush grouping of
alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3  SPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives  defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these  requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural 
The Markush grouping of the group consisting of one or more coding regions, a predicted damage severity, one or more germline mutations, one or more somatic mutations, one or more mutation-drug interactions, one or more observed mutations in clinical trials, one or more diseases, one or more syndromes, or one or more side effects, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the alternatives are not all members of the same art-recognized class. Coding regions, germline mutations, somatic mutations, and mutations in clinical trials are genetic variants, whereas predicted damage severity, mutation-drug interactions, diseases, syndromes, and side effects are phenotypes potentially resulting from or associated with specific genetic variants.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11-12, 14-15, 17-20, 22, 25-29 and 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a computing system for identifying and scoring genomic variants in cancer samples [Step 1: YES; See MPEP § 2106.03].
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
The claim steps to abstract ideas of (a) mental processes and (b) mathematical concepts  as follows:
(a)	Independent claim 1: identify a putative variant by analyzing jointly and simultaneously the predicted genomic sequences.
Dependent claim 31: describing a set of aligned sequence reads across the chromosomal locus by a probabilistic model.
Dependent claim 32: describing a ploidy at the chromosomal locus by a probabilistic model. 
Dependent claims 33-34: describing a percentage of cancer cells in a sample by a probabilistic model, wherein the percentage is described by a binary variable.
Dependent claim 35: annotate the putative variant with respect to an impact in one or more of the following: one or more coding regions, a predicted damage severity, one or more germline mutations, one or more somatic mutations, one or more mutation-drug interactions, one or more observed mutations in clinical trials, one or more diseases, one or more syndromes, or one or more side effects.
 (b)	Independent claim 1: score the putative variant by a probability of being a somatic mutation or a germline variant.
Dependent claim 11: adjusting the probability based on a machine learning method trained with sets of good calls and bad calls.
Dependent claim 12: making an inference at a chromosomal locus.
Dependent claim 14: making an inference comprises using a statistical inference.
Dependent claim 15: making an inference comprises using a Bayesian inference.
Dependent claim 17: making an inference is based on a prior probability of finding germline and somatic variants.
Dependent claim 18: making an inference is based on a set of sequence reads aligned across the chromosomal locus.
Dependent claims 19-20: making an inference is based on an error rate of the high-throughput sequencing instrument, wherein the error rate is provided in quality validation for a base call.
Dependent claim 22: making an inference is based on a process model of cancer clonal evolution.
Dependent claim 25: making an inference is based on prior knowledge of a common polymorphism at the chromosomal locus in one or more reference populations.
Dependent claim 26: making an inference is based on prior knowledge of one or more recurrent cancer mutations at the chromosomal locus.
Dependent claim 27: making an inference is based on a percentage of cancer cells in a sample containing a cancer.
 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or e.g., making inferences using statistical and Bayesian inferences and probabilistic models).
Therefore, claim 1 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: “receive sequence reads of nucleic acid molecules from one or more samples of an individual, wherein the sequence reads are generated by a high- throughput sequencing 
Independent claim 1 includes a computing system comprising: (a) a processor, and a memory module configured to execute machine readable instructions; and (b) a data analysis application comprising: (1) a data receiving module configured to receive… (2) a sequence alignment module configured to align… and (3) a genomic analysis module configured to (i) identify… and (ii) score… and dependent claim 35 includes a module configured to annotate…, and both claims correspond to the same judicially recited exceptions as pertain to claims 1 and 35 above.  
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “receive sequence reads” and “align the sequence reads”, perform functions of collecting the data needed to carry out the abstract idea. Data gather does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps herein directed to additional non-abstract elements of “a computing system comprising: (a) a processor, and a memory module configured to execute machine readable instructions; and (b) a data analysis application comprising: (1) a data receiving module configured to receive… (2) a sequence alignment module configured to align… and (3) a genomic analysis module configured to (i) identify… and (ii) score…” “ a module configured to annotate…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). Further, the computer system contains the recited modules (i.e., software) that are used for receiving data (which is a data gathering element that does not integrate the judicial exceptions), an aligning data (which does not integrate the judicial exceptions because the alignment operations are generically recited), a genomic analysis module (which is nothing but mathematical operations), and a module for annotating (which does not integrate the judicial exceptions because the annotation operations are generically recited). Thus, the limitations only generically link the use of the judicial exceptions to the technological environment of a computer. 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).

With respect to claims 1 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Chudova (US 2016/0019338) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0027-0031]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A. 	Claims 1, 12, 14-15, 17-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cibulskis et al. (Sensitive detection of somatic point mutations in impure and heterogeneous cancer samples, Computational Biology, 2013) in view of Chudova et al. (US 2016/0019338A1, reference #1 on IDS 08/03/2018).

Claim 1 is directed to the following: a computing system comprising: (a) a processor, and a memory module configured to execute machine readable instructions; and (b) a data analysis application comprising: (1) a data receiving module configured to receive sequence reads of nucleic acid molecules from one or more samples of an individual, wherein the sequence reads are generated by a high- throughput sequencing instrument; (2) a sequence alignment module configured to align the sequence reads with respect to a reference assembly to generate predicted genomic sequences; and (3) a genomic analysis module configured to (i) identify a putative variant by analyzing jointly and simultaneously the predicted genomic sequences, and (ii) score the putative variant by a probability of being a somatic mutation or a germline variant.
Regarding Claim 1, Cibulskis discloses a method (MuTect) to detect somatic mutations with very low allele fractions, requiring only a few supporting reads, followed by carefully tuned filters that ensure high specificity (abstract). 
Regarding step (1), Cibulskis teaches using deep-coverage data (i.e., sequence reads) from two high-coverage, whole-genome samples sequenced on Illumina HiSeq instruments (i.e., generated by a high-throughput sequencing instrument) (page 215, column 2, paragraph 3). Cibulskis teaches that MuTect takes as input sequence data from matched tumor and normal DNA (i.e., nucleic acid molecules from one or more samples of an individual). As Cibulskis teaches an example of analyzing two samples of an individual, it is considered that this range encompasses the instantly claimed range of one or more samples of an individual.
Regarding step (2), Cibulskis teaches that MuTect takes as input sequence data from matched tumor and normal DNA after alignment of the reads to a reference genome (i.e., a reference assembly) (page 214, column 2, paragraph 2). As a person having ordinary skill in the 
Regarding step (3), Cibulskis teaches declaring a candidate variant (i.e., identify a putative variant) by using a variant model (i.e., analyzing) which assumes the site (i.e., the predicted genomic sequences) contains a true variant allele. Insofar as the meaning of the limitation jointly and simultaneously is unclear as discussed above in the rejection of the claims under 35 U.S.C. 112(b), and as Cibulskis teaches analyzing the input sequence data, it is considered that Cibulskis fairly teaches the limitations of this claim. Cibulskis teaches designating each detected (i.e., putative) variant as a somatic variant (i.e., mutation) or germ-line variant using an LOD score that compares the likelihood (i.e., probability) of the data under the models (page 215, column 1, paragraph 4).
Cibulskis does not teach the limitations of a computing system, which comprises the processor and configured memory module of step (a) or the data analysis application of step (b), which comprises the configured data receiving, sequence alignment, and genomic analysis modules of steps (1-3).
	However, Chudova teaches methods for determining copy number variation (CNV) known or suspected to be associated with a variety of medical conditions, including syndromes related to CNV of subchromosomal regions (abstract). Chudova teaches using a computer system that includes one or more processors and system memory to implement a method that involves (a) receiving sequence reads obtained by sequencing cell free DNA in the test sample, (b) aligning the sequence reads of the test sample to a reference genome, and (c-e) analyzing the data to evaluate a copy number of the sequence of interest in the test sample [0012]. Chudova teaches examples of computer-readable media that include, but are not limited to, semiconductor
i.e., memory module configured to execute machine readable instructions) [0382]. Chudova teaches logic designed or configured to execute or cause operations for evaluation of copy number of a sequence of interest related to a genetic syndrome (i.e., a data analysis application comprising a data receiving module, a sequence alignment module, and a genomic analysis module) [0029].
	It would have been prima facie obvious to a person having ordinary skill in the art before
the effective filing date of the claimed invention to modify the method as taught by Cibulskis in view of the computer system of Chudova. It would have been obvious and well within the purview of one of ordinary skill in the art to combine the method for identifying putative variants and scoring the probability that the putative variants are either somatic or germline variants as taught by Cibulskis with the computing system of Chudova, which comprises the processor and configured memory module of step (a) and the data analysis application of step (b), which comprises the configured data receiving, sequence alignment, and genomic analysis modules, in order to obtain a computing system configured to detect germline variants and somatic mutations in cancer samples. The motivation to do so would have been to automate a manual activity. The courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).
Regarding Claim 12, Cibulskis in view of Chudova teaches the system of claim 1 as described above. Cibulskis teaches that variants in the tumor data are identified (i.e., identifying the putative variant) by analyzing (i.e., making an inference) the data at each site (i.e., at a i.e., putative variant) or germ-line variant using an LOD score that compares the likelihood of the data under models in which the variant is present as a heterozygote (i.e., at a chromosomal locus) (page 215, column 1, paragraph 4).
Regarding Claim 14, Cibulskis in view of Chudova teaches the system of claim 12 as described above. Cibulskis teaches performing variant classification using an LOD score that compares the likelihood of the data under the models (i.e., making an inference using a statistical inference) (page 215, column 1, paragraph 4).
Regarding Claim 15, Cibulskis in view of Chudova teaches the system of claim 12 as described above. Cibulskis teaches that MuTect is a method that applies a Bayesian classifier to detect somatic mutations (i.e., making an inference using a Bayesian interface) (abstract).
Regarding Claim 17, Cibulskis in view of Chudova teaches the system of claim 12 as described above. Cibulskis teaches applying a threshold for detecting variants (i.e., making an inference) that is based on the a priori odds of a site harboring a mutation (i.e., a prior probability of finding somatic variants) (page 214, column 2, paragraph 3). Cibulskis teaches using a panel of normal samples as controls to reject artifacts and germ-line variants (i.e., a prior probability of finding germline variants) by inspecting a panel of normal samples and rejecting candidates that are present in two or more normal samples (Table 1). 
Regarding Claim 18, Cibulskis in view of Chudova teaches the system of claim 12 as described above. Cibulskis teaches that MuTect takes as input sequence data from matched tumor and normal DNA after alignment of the reads to a reference genome (i.e., making an inference is based on a set of sequence reads aligned across the chromosomal locus) (page 214, column 2, paragraph 2).
Claim 19, Cibulskis in view of Chudova teaches the system of claim 12 as described above. Cibulskis teaches a model to detect variants (i.e., making an inference) that factors in sequencing errors (i.e., error rate) (page 214, column 2, paragraph 3), where the sequencing instruments are Illumina HiSeq instruments (i.e., of the high-throughput sequencing instrument) (page 215, column 2, paragraph 3).
Regarding Claim 20, Cibulskis in view of Chudova teaches the system of claim 19 as described above. Insofar as Cibulskis teaches factoring in sequencing errors of a high-throughput sequencing instrument as described above, and as a person having ordinary skill in the art would understand that the error rate would be provided in the quality validation for a base call during the sequencing process, it is considered that Cibulskis fairly teaches the limitation of the claim.
Regarding Claim 25, Cibulskis in view of Chudova teaches the system of claim 12 as described above. Cibulskis teaches using different prior probabilities (i.e., prior knowledge) at sites (i.e., the chromosomal locus) of common germ-line variation (i.e., common polymorphism) versus the rest of the genome to report false positive rates (page 216, column 2, paragraph 4). Cibulskis teaches using a panel of normal samples as controls to reject artifacts and germ-line variants (i.e., make an inference) by inspecting a panel of normal samples and rejecting candidates that are present in two or more normal samples (Table 1). Insofar as a person having ordinary skill in the art would know that a polymorphism is a different sequence in the DNA, and as Cibulskis teaches a panel of normal samples composed of 125 patients (i.e., a reference population) (page 220, column 2, paragraph 5) which would provide information about common polymorphisms at the chromosomal locus, it is considered that Cibulskis fairly teaches the limitations of the claim. As Cibulskis teaches an example of one panel of normal samples, it is 

B. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cibulskis et al. (Sensitive detection of somatic point mutations in impure and heterogeneous cancer samples, Computational Biology, 2013) in view of Chudova et al. (US 2016/0019338A1, reference #1 on IDS 08/03/2018), as applied to claim 1, and further in view of Mackey et al. (US 20140143188 A1).
Regarding Claim 11, Cibulskis in view of Chudova teaches the system of claim 1 as described above. Cibulskis does not teach adjusting the probability based on a machine learning method trained with sets of good calls and bad calls.
	However, Mackey teaches a method that combines sets of genomic and other biological data features to optimize selected data feature attributes, for example, detecting genome variants including single nucleotide variants and small insertion/deletions in genomes (abstract). Mackey teaches a machine learning method implementing a fully Bayesian latent class inference engine to produce an optimal set of genomic variant calls or somatic mutation calls (i.e., scoring the putative variant) by adjusting the posterior probability threshold (i.e., adjusting the probability) [0015]. Mackey teaches selecting random values from a beta distribution with shape parameters a of 1 and b of 2 for estimating false positive or false negative error rate (i.e., training with sets of good calls and bad calls) [0029].
It would have been prima facie obvious to a person having ordinary skill in the art before  the effective filing date of the claimed invention to modify the system as taught by Cibulskis in view of Chudova in further view of the machine learning method of Mackey. It would have been 

C. 	Claims 22, 26, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cibulskis et al. (Sensitive detection of somatic point mutations in impure and heterogeneous cancer samples, Computational Biology, 2013) in view of Chudova et al. (US 2016/0019338A1, reference #1 on IDS 08/03/2018), as applied to claims 1 and 12, and further in view of Lichtarge et al. (WO 2016/064995 A1).
Regarding Claim 22, Cibulskis in view of Chudova teaches the system of claim 12 as described above. Cibulskis does not teach making an inference based on a process model of cancer clonal evolution.
However, Lichtarge teaches a method and computer system for identifying genes associated with a phenotype (abstract). Lichtarge teaches calculating an evolutionary action score for each mutation [0017], where the disease can be cancer and the method can further include distinguishing tumor suppressors from oncogenes among the identified disease causing genes based on their respective distributions of evolutionary action scores [0016] (i.e., making an inference is based on a process model of cancer clonal evolution). 
prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Cibulskis in view of Chudova in further view of the method as taught by Lichtarge. It would have been obvious and well within the purview of one of ordinary skill in the art to combine the system for identifying putative variants and scoring the probability that the putative variants are either somatic or germline variants as taught by Cibulskis in view of Chudova with the calculation of evolutionary action scores as taught by Lichtarge. The motivation would have been to identify genes that mediate adaptation, a problem that can be succinctly restated as finding the genes under positive selection during an adaptive process, including how cancer cells mutate constantly to continue unchecked proliferation, overcome immune and therapeutic barriers and, often, metastasize, as taught by Lichtarge [0004-0005].
Regarding Claim 26, Cibulskis in view of Chudova teaches the system of claim 12 as described above. Cibulskis does not teach making an inference based on prior knowledge of one or more recurrent cancer mutations at the chromosomal locus.
However, Lichtarge teaches that the reference data set can include random mutations on the same gene, obtained by translation of random nucleotide changes following the standard genetic code, mutations on the same gene from Thousand Genomes Project (TGP) data, and all misssense variations found in any gene in The Cancer Genome Atlas (TCGA) data (i.e., prior knowledge of one or more recurrent cancer mutations at the chromosomal locus) [0013].
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Cibulskis in view of Chudova in further view of the method as taught by Lichtarge. It would have been obvious and well within the purview of one of ordinary skill in the art to combine the system for 
Regarding Claim 35, Cibulskis in view of Chudova teaches the system of claim 1 as described above. Cibulskis does not teach annotating the putative variant.
However, Lichtarge teaches a method and computer system for calculating an evolutionary action score for each mutation (i.e., the putative variant), determining distributions of the evolutionary action scores, and quantitatively comparing the distributions to link (i.e., annotate) each gene to a phenotype, which can be a disease, such as cancer, and linkage of each gene in the cohort to the disease can be assessed to identify disease causing genes (i.e., with respect to an impact of one or more germline mutations and one or more diseases) (abstract). Lichtarge teaches that the computer-based system or apparatus can be configured to carry out the method (i.e., a module configured to annotate) [0070].
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Cibulskis in 

D. 	Claim 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Cibulskis et al. (Sensitive detection of somatic point mutations in impure and heterogeneous cancer samples, Computational Biology, 2013) in view of Chudova et al. (US 2016/0019338A1, reference #1 on IDS 08/03/2018), as applied to claims 1 and 12, and further in view of Carter et al. (WO 2014026096 A1).
Regarding Claim 27, Cibulskis in view of Chudova teaches the system of claim 12 as described above. While Cibulskis teaches analyzing impure tumors, Cibulskis does not teach making an inference based on a percentage of cancer cells in a sample containing a cancer. Cibulskis teaches analyzing data that represent “virtual tumors” for method validation (page 214, column 1, paragraph 1), but does not teach analyzing a sample containing a cancer.
i.e., making an inference) sample purity (i.e., a percentage of cancer cells in a sample) and ploidy directly from a relative copy profile for a sample containing a mixture of cancer cells and normal cells  (page 6, lines 25-26).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Cibulskis in view of Chudova in further view of the method as taught by Carter. It would have been obvious and well within the purview of one of ordinary skill in the art to combine the system for identifying putative variants and scoring the probability that the putative variants are either somatic or germline variants as taught by Cibulskis in view of Chudova with the estimation of purity of the cancer sample as taught by Carter. The motivation would have been to reduce the complexity of interpreting and comparing relative copy number measurements across samples, which depend on a sample’s purity and its overall ploidy, as taught by Carter (page 5, lines 29-31).
Regarding Claim 28, Cibulskis in view of Chudova and Carter teaches the system of claim 27 as described above. Cibulskis does not teach analyzing a cancer containing sample which comprises one or more DNA molecules causing the cancer.
However, Carter teaches analyzing a cancer containing sample as described above. Carter teaches that whole-genome doubling events occur frequently during tumorigenesis, ultimately 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Cibulskis in view of Chudova in further view of the method as taught by Carter. It would have been obvious and well within the purview of one of ordinary skill in the art to combine the system for identifying putative variants and scoring the probability that the putative variants are either somatic or germline variants as taught by Cibulskis in view of Chudova with the analysis of the cancer sample comprising one or more DNA molecules causing the cancer as taught by Carter. The claimed invention of Cibulskis is directed to a method for distinguishing between germline variants and somatic mutations in cancer tissue. As Carter teaches analyzing cancer samples comprising one or more DNA molecules causing the cancer, it would have been prima facie obvious to substitute one sample type for the other.
Regarding Claim 29, Cibulskis in view of Chudova and Carter teaches the system of claim 28 as described above. Cibulskis does not teach analyzing a cancer containing sample comprising one or more cancerous tissues.
However, Carter teaches analyzing samples of glioblastoma multiforme and ovarian carcinoma (page 21, lines 11-13). As Carter teaches an example of analyzing samples with one 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Cibulskis in view of Chudova and Carter in further view of the sample types as taught by Carter. It would have been obvious and well within the purview of one of ordinary skill in the art to combine the system for identifying putative variants and scoring the probability that the putative variants are either somatic or germline variants as taught by Cibulskis in view of Chudova and Carter with the cancerous tissues of Carter. The basic technique of analyzing a cancerous tissue would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and was therefore an obvious expedient. 
Regarding Claim 31, Cibulskis in view of Chudova and Carter teaches the system of claim 28 as described above. Cibulskis teaches alignment of reads to a reference genome (i.e., a set of aligned sequence reads across the chromosomal locus). Cibulskis teaches that in classifying an event as germ-line or somatic (i.e., making an inference), MuTect uses different prior probabilities (i.e., a probabilistic model) at sites of common germ-line variation versus the rest of the genome (page 216, column 2, paragraph 4).
Regarding Claim 32, Cibulskis in view of Chudova and Carter teaches the system of claim 31 as described above. Cibulskis does not teach making an inference which comprises describing a ploidy at the chromosomal locus by a probabilistic model.
However, Carter teaches methods and apparatus for inferring purity and ploidy from a sample of cells (abstract). Carter teaches using a set of karyotype information may be used as prior information in a probabilistic model to jointly estimate purity and ploidy (page 8, lines 13-i.e., describing a ploidy at the chromosomal locus) (page 8, lines 12-14).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Cibulskis in view of Chudova and Carter in further view of the method as taught by Carter. It would have been obvious and well within the purview of one of ordinary skill in the art to combine the system for identifying putative variants and scoring the probability that the putative variants are either somatic or germline variants as taught by Cibulskis in view of Chudova and Carter with the probabilistic model for estimating ploidy of Carter. The motivation would have been to reduce the complexity of interpreting and comparing relative copy number measurements across samples, which depend on a sample’s purity and its overall ploidy, as taught by Carter (page 5, lines 29-31). 
Regarding Claim 33, Cibulskis in view of Chudova and Carter teaches the system of claim 32 as described above. Cibulskis does not teach making an inference which comprises describing a percentage of cancer cells in a sample by a probabilistic model.
However, Carter teaches that a set of karyotype information may be used as prior information in a probabilistic model to jointly estimate purity (i.e., a percentage of cancer cells in a sample) and ploidy (page 8, lines 13-14).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Cibulskis in view of Chudova and Carter in further view of the method as taught by Carter. It would have been obvious and well within the purview of one of ordinary skill in the art to combine the system for identifying putative variants and scoring the probability that the putative variants are 

E. 	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Cibulskis et al. (Sensitive detection of somatic point mutations in impure and heterogeneous cancer samples, Computational Biology, 2013) in view of Chudova et al. (US 2016/0019338A1, reference #1 on IDS 08/03/2018) and Carter et al. (WO 2014026096 A1), as applied to claim 33, and further in view of Lax et al. (A Binary Architectural Grading System for Uterine Endometrial Endometrioid Carcinoma Has Superior Reproducibility Compared With FIGO Grading and Identifies Subsets of Advance-Stage Tumors With Favorable and Unfavorable Prognosis, The American Journal of Surgical Pathology, 2000).
Regarding Claim 34, Cibulskis in view of Chudova and Carter teaches the system of claim 33 as described above. Cibulskis does not teach that the percentage of cancer cells in a sample is described by a binary variable. 
However, Lax teaches a novel, binary architectural grading system that uses low-magnification assessment of amount of solid growth, pattern of invasion, and presence of necrosis to divide endometrioid carcinomas into low- and high-grade tumors (i.e., binary variables) (page 1201, column 1, paragraph 1). Lax teaches measuring the percent solid growth (i.e., percentage of cancer cells) in the tumors (page 1201, column 1, paragraph 1).
prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Cibulskis in view of Chudova and Carter in further view of the method as taught by Lax. It would have been obvious and well within the purview of one of ordinary skill in the art to combine the system for identifying putative variants and scoring the probability that the putative variants are either somatic or germline variants as taught by Cibulskis in view of Chudova and Carter with the binary architectural grading system of Lax. The motivation would have been to overcome user subjectivity that can affect decisions made in complex grading systems (page 1202, column 1, paragraph 1) by implementing a binary grading system which permits greater interobserver and intraobserver reproducibility and divides patients into risk groups for which there are clearly different treatment options (page 1207, column 1, paragraph 3). 

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631      
                                                                                                                                                                                                  /Lori A. Clow/Primary Examiner, Art Unit 1631